UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JOEY THOMAS HOLT,                                 §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-559
                                                  §
M.K. LEWIS,                                       §
                                                  §
                Respondent.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Joey Thomas Holt, proceeding pro se, filed this petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F. Giblin, United

States Magistrate Judge, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending the petition be dismissed.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered
         . the petition.
dismissing
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
